174 S.W.3d 50 (2005)
Z-INTERNATIONAL, INC., Appellant,
v.
Carolyn SMITH; Division of Employment Security, Respondents.
No. WD 65237.
Missouri Court of Appeals, Western District.
October 25, 2005.
Lawrence E. Kinnamon, Jr., St. Joseph, MO, for appellant.
Brendan J. Donelon, Kansas City, MO, and Marilyn G. Green, Jefferson City, MO, for respondents.
Before RONALD R. HOLLIGER, P.J., ROBERT G. ULRICH and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
Z-International, Inc. appeals from the order of the Labor and Industrial Relations Commission finding claimant Carolyn Smith eligible for unemployment benefits. It claims that the Commission's finding that Ms. Smith was discharged from her employment but not for misconduct was not supported by sufficient competent evidence. The order of the Commission is affirmed. Rule 84.16(B).